Citation Nr: 0815053	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1964 to February 1966.  This matter is before the Board 
of Veterans' Appeal (Board) on appeal from a March 2004 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2008, the RO sent the veteran a letter acknowledging his 
request for a Board hearing.  Review of the claims file shows 
that the veteran made no such request.  On his March 2006 VA 
Form-9, the veteran requested a local RO hearing before a 
Decision Review Officer (DRO).  He specifically indicated 
that he did not want a Board hearing.  In January 2007, the 
veteran cancelled his request for a local hearing before a 
DRO.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  PTSD has been diagnosed; however, there is no credible 
supporting evidence that the veteran was exposed to a 
stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via letters in January 2004, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letters informed the veteran that he should submit any 
medical evidence pertinent to his claim.  Although complete 
VCAA notice was not provided to the veteran prior to the 
initial adjudication in this matter, he has had ample 
opportunity to supplement the record and to participate in 
the adjudicatory process following notice.  The claim was 
reajudicated after all essential notice was given.  See 
January 2008 supplemental statement of the case.  The veteran 
is not prejudiced by any notice deficiency, including in 
timing, earlier in the process.

The veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  A March 2006 letter 
provided such notice.  As noted above, the claim was 
thereafter readjudicated.  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by any 
timing defect of this notice.  
The veteran's service medical and personnel records are 
associated with his claims file, as are VA and private 
treatment records.  He was afforded an examination on behalf 
of VA in March 2004.  He has not identified any pertinent 
records that remain outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim. 

B.		Factual Background

The veteran's service personnel records show he served in 
Vietnam.  There is no indication that he engaged in combat.  
His service medical records do not show any complaints, 
symptoms, diagnosis, or treatment pertaining to a psychiatric 
disorder.  On service separation examination, psychiatric 
clinical evaluation was normal.

VA records from January 2002 to September 2003 show no 
treatment for, or complaints of, PTSD.

December 2003 to March 2004 private records from C.A.P., 
IMFT, include a March 2004 record which notes a diagnosis of 
PTSD.

On March 2004 examination on behalf of VA, the veteran 
reported several stressors.  He stated that while on night 
duty he saw a silhouette and he almost fired his M-16 because 
he thought it was the enemy, only to find out it was a fellow 
soldier.  Another stressor involved his helping Vietnamese 
farmers when a bridge collapsed, pinning people underneath.  
He stated that the farmers were more interested in saving 
rice than saving people.  He reported seeing rice soaked with 
blood.  He described another alleged incident when he 
observed U.S. planes dropping napalm bombs and seeing women 
and children running on fire.  His recollections of these 
events made him depressed and nervous.  

The veteran stated that he has an exaggerated startle 
response and he still finds himself jumping when he hears 
loud noises.  He reported sleep problems, slow response and 
inability to concentrate, as well as nightmares and 
flashbacks about what happened in Vietnam. He continued to 
have dreams about women and children burning and dying.  He 
was not currently on any psychiatric medication; nor had he 
ever been psychiatrically hospitalized.  He denied delusions 
or hallucinations.  He denied suicidal or homicidal ideation.  
He stated that he avoids people.  The examiner noted that the 
veteran was alert and oriented in all spheres.  He noted that 
the veteran was neatly dressed and appropriated groomed.  The 
examiner stated that the veteran's mood was depressed and his 
affect was anxious.  PTSD, chronic delayed type was diagnosed 
based on the veteran's account of the above stressors.

In a March 2006 statement, the veteran related that he and a 
fellow soldier were assigned to guard (protect from North 
Vietnamese) farmers who loaded rice bags onto the veteran's 
truck for shipment to a city.  He recalled that while they 
were driving to the city sometime between December 1965 and 
February 1966 (he could not remember the exact date) the road 
collapsed because it had been booby-trapped.  He stated that 
the fellow soldier was hurt badly, and that several people 
died as a result of their truck rolling over.

The RO sought verification of the veteran's alleged stressor 
events.  An April 2007 response from the Service Department 
noted:

"We have reviewed the Operational Reports - Lessons 
Learned (OR-LLs) submitted by the 5th Howitzer 
Battalion, 27th Artillery (5th How Bn, 27th Arty) for 
periods ending January 1966, May 1966, and August 1966.  
We also reviewed the records that are maintained at the 
US National Archives and Records Administration (NARA) 
in College Park, Maryland.  After a thorough search of 
these records we could not find [any] references to 
substantiate the claim submitted by [the veteran]".

C.		Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D.		Analysis

Postservice medical evidence shows that the veteran has a 
diagnosis of PTSD.  However, that of itself is insufficient 
to establish service connection for such disability.  What is 
also needed is credible supporting evidence that a stressor 
event in service actually occurred, and even an unequivocal 
medical diagnosis of PTSD would not suffice to establish 
service connection for PTSD in the absence of such credible 
supporting evidence.  38 C.F.R. § 3.304(f).  Since it is not 
shown that the veteran engaged in combat, there must be 
corroborative supporting evidence of an alleged stressor 
event in service.  See Cohen, 10 Vet. App. at 128.

The veteran has provided details regarding one of his 
stressors; and based on such information, the RO attempted to 
verify such stressor.  As noted, the Service Department was 
unable to find any credible supporting evidence that such 
incident occurred.  Therefore, the Board finds the veteran's 
account of the alleged stressor for which he provided 
sufficient information to allow for verification is not 
credible.

The diagnoses of PTSD in the record are based on the 
veteran's self-reported history of stressor events that are 
uncorroborated and are deemed not credible.  As it is not 
shown that the veteran engaged in combat, or that there is 
credible supporting evidence of a stressor event in service 
(or a diagnosis of PTSD based on a stressor that is supported 
by credible evidence), the regulatory criteria for 
establishing entitlement to service connection for PTSD are 
not met.  The preponderance of the evidence is against this 
claim, and it must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


